Name: Commission Regulation (EEC) No 1351/92 of 26 May 1992 laying down detailed rules for applying the supplementary trade mechanism (STM) to imports of cereals into Portugal during the 1992/93 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 27. 5. 92 Official Journal of the European Communities No L 145/47 COMMISSION REGULATION (EEC) No 1351/92 of 26 May 1992 laying down detailed rules for applying the supplementary trade mechanism (STM) to imports of cereals into Portugal during the 1992/93 marketing year limited to a relatively short period which is sufficient for the completion of import operations under normal condi ­ tions ; whereas holders of STM licences should be required to lodge a security in order to ensure that licence obligations are properly observed ; Whereas, with a view to ensuring minimum supplies to the greatest number of operators for their immediate needs, provision should be made for each operator to be able to submit tenders only up to a maximum quantity ; whereas, with a view to preventing any circumvention of these provisions and consequently the buying-up of the quantities for sale by a small number of operators, provi ­ sion should be made for recognized operators only to take part in this allocation of quantities to be imported ; Whereas this Regulation should therefore replace Commission Regulation (EEC) No 1367/91 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supple ­ mentary trade mechanism during the second stage of Portuguese accession (3), as last amended by Regulation (EEC) No 831 /92 (4), and in particular Article 1 thereof, Whereas Regulation (EEC) No 3659/90 provides that the supplementary trade mechanism is to apply during the second stage in accordance with the conditions laid down in Articles 250, 251 and 252 of the Act of Accession ; whereas, for products falling within CN codes 1001 90 99, 1003 00 90 and 1005 90 00, that mechanism is to apply during periods which are critical to the marketing of cereals produced in Portugal ; whereas those periods must be determined for each of the cereals in question taking into account the period of harvest ; Whereas Council Regulation (EEC) No 916/92 of 31 March 1992 on the transfer to Portugal of 382 000 tonnes of cereals held by various intervention agencies (^ provides in particular for the transfer of 140 000 tonnes of common wheat and 170 000 tonnes of barley to alleviate the impact of the severe drought affecting Portugal since the autumn of 1991 ; whereas the transfer is being effected under the control of the Portuguese authorities ; whereas, therefore, it should be excluded from application of the supplementary trade mechanism ; Whereas Article 251 of the Act of Accession provides for monthly target ceilings in order to facilitate the disposal of Portuguese production ; Whereas in order to prevent speculative applications for STM licences, the term of validity of the latter must be HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall apply to the products listed in point 8 of the Annex to Regulation (EEC) No 3659/90. It shall apply to products imported into Portugal from other Member States during the following periods, with the exception of cereals transferred pursuant to Regulation (EEC) No 916/92 and held by the Portuguese intervention agency : CN code Type of cereal Period 1001 90 99 1003 00 90 1005 90 00 Common wheat Barley Maize from 1 June to 30 November 1992 from 1 June to 30 November 1992 from 1 September 1992 to 28 February 1993(  ) OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 362, 27. 12. 1990, p. 38 . (4) OJ No L 88, 3 . 4. 1992, p. 14. Is) OJ No L 98, 11 . 4. 1992, p. 4. (6) OJ No L 130, 25. 5. 1991 , p. 31 . No L 145/48 Official Journal of the European Communities 27. 5. 92 Article 2 1 . The target import ceiling for the 1992/93 marketing year as referred to in Article 251 of the Act of Accession shall be as follows :  for common wheat : 253 000 tonnes,  for barley : 46 000 tonnes,  for maize : 345 000 tonnes. For each cereal those quantities shall be broken down into equal quantities for each month of the period referred to in Article 1 . Quantities not allocated in the course of one month shall be carried over to the following month. 2. STM licence applications shall be admissible only if : (a) they are submitted by a natural or legal person who is engaged in commercial activity in the cereals sector and is entered at 1 June 1992 in that capacity in a public register of a Member State ; (b) the applicant declares in writing that he has not submitted, and undertakes not to submit, during the same period, applications for the same product in other Member States ; (c) all the applications from the same person do not cover more than 5 000 tonnes per cereal and per application submission period. 3 . In the notification to the Commission as provided for in the second subparagraph of Article 6 (2) of Commission Regulation (EEC) No 574/86 ('), the Member States shall also indicate the identity of the applicants. Article 3 1 . STM licences for the cereals concerned shall be valid from their date of issue until the end of the second month following that of issue . 2. Licence applications must be accompanied by a security of ECU 5 per tonne. Article 4 Regulation (EEC) No 1367/91 is hereby repealed. Article 5 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 57, 1 . 3 . 1986, p. 1 .